Exhibit 10.1
 


CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this "Agreement"), dated as of December 31, 2018,
is entered into by and among TC PipeLines GP, Inc., a Delaware corporation ("TC
PipeLines GP"), TC PipeLines, LP, a Delaware limited partnership ("TC
PipeLines") and TC PipeLines Intermediate GP, LLC, a Delaware limited liability
company ("TCP Intermediate GP").
WHEREAS, prior to the transactions contemplated by this Agreement, TC PipeLines
GP, Inc. owns a 1.0101% general partner interest, and TC PipeLines owns a
98.9899% limited partner interest, in each of TC GL Intermediate Limited
Partnership, a Delaware limited partnership ("GL Intermediate"), TC PipeLines
Intermediate Limited Partnership, a Delaware limited partnership ("PipeLines
Intermediate") and TC Tuscarora Intermediate Limited Partnership, a Delaware
limited partnership ("Tuscarora Intermediate", and together with GL Intermediate
and PipeLines Intermediate, the "Intermediate Partnerships");
WHEREAS, in connection with the transactions contemplated by this Agreement, TC
PipeLines GP has formed TCP Intermediate GP;
WHEREAS, TC PipeLines GP desires to contribute and assign its 1.0101% general
partner interest in each of the Intermediate Partnerships to TCP Intermediate
GP, and TCP Intermediate GP desires to effect such contribution and assignment;
and
WHEREAS, TC PipeLines GP further desires to contribute and assign its 100%
membership interest in TCP Intermediate GP to TC PipeLines in exchange for the
issuance of a 1.00% general partner interest in TC PipeLines, and TCP PipeLines
desires to effect such contribution and assignment and issuance.
NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
undertake and agree as follows:
ARTICLE I
REORGANIZATION
Section 1. Contribution by TC PipeLines GP of General Partner Interests in
Intermediate Partnerships.  TC PipeLines GP hereby irrevocably contributes,
assigns, conveys and transfers the 1.0101% general partner interest in each of
the Intermediate Partnerships, as a capital contribution, to TCP Intermediate
GP, and TCP Intermediate GP hereby acquires and accepts such general partner
interests.
Section 2. Contribution by TC PipeLines GP of Membership Interest in TCP
Intermediate GP.  TC PipeLines GP hereby irrevocably contributes, assigns,
conveys and transfers a 100% membership interest in TCP Intermediate GP to TC
PipeLines, and TC PipeLines hereby acquires and accepts such membership
interest.
Section 3. Issuance by TC PipeLines of General Partner Interest.  In exchange
for the contribution set forth in Section 2, TC PipeLines hereby issues a 1.00%
general partner

--------------------------------------------------------------------------------

 interest to TC PipeLines GP, and TC PipeLines GP hereby acquires and accepts
such general partner interest.
Section 4. Effective Time.  This Agreement shall be effective immediately upon
the execution and delivery by each of the parties hereto, and the transactions
set forth in this Article I shall take place in the order set forth herein.
  ARTICLE II 
MISCELLANEOUS
Section 1. Assurances.  From time to time after the date hereof, and without any
further consideration, each of the parties to this Agreement shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement.
Section 2. Successors and Assigns.  The Agreement shall be binding upon and
inure to the benefit of the parties signatory hereto and their respective
successors and assigns.
Section 3. No Third Party Rights.  The provisions of this Agreement are intended
to bind the parties signatory hereto as to each other and are not intended to
and do not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
Section 4. Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
Section 5. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
law of some other jurisdiction shall apply.
Section 6. Severability.  If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement. 
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the parties as expressed in this Agreement at the time of
execution of this Agreement.
Section 7. Amendment or Modification.  This Agreement may be amended or modified
from time to time only by the written agreement of all the parties hereto.
Section 8. Conflicts.  Nothing in this Agreement shall be construed as an
agreement to assign any asset, or any interest therein, that is subject to any
agreement that, by its terms or pursuant to applicable law, is not capable of
being sold, assigned, transferred or delivered

--------------------------------------------------------------------------------

without the consent or waiver of a third party or a governmental authority
unless and until such consent or waiver shall be given.
Section 9. Deed; Bill of Sale; Assignment.  To the extent required and permitted
by applicable law, this Agreement shall also constitute a "deed," "bill of sale"
or "assignment" of the assets and interests referenced herein.
Section 10. Integration.  This Agreement and the instruments referenced herein
or appended hereto supersede all previous understandings or agreements between
the parties hereto, whether oral or written, with respect to its subject
matter.  This document and the instruments referenced herein or appended hereto
contain the entire understanding of the parties hereto with respect to such
subject matter.  No understanding, representation, promise or agreement, whether
oral or written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.
Section 11. Waiver of Transfer Restrictions.  Each of TC PipeLines GP and TC
PipeLines, in their respective capacities as the sole general partner and sole
limited partner of each of the Intermediate Partnerships agrees that, by
entering into this Agreement, it hereby waives the restrictions contained in
Section 4.2 of (i) the Amended and Restated Agreement of Limited Partnership of
GL Intermediate, dated December 22, 2006, (ii) the Amended and Restated
Agreement of Limited Partnership of PipeLines Intermediate, dated May 28, 1999
and (iii) the Amended and Restated Agreement of Limited Partnership of Tuscarora
Intermediate, dated July 19, 2000, in each case, relating to the transfer of TC
PipeLine GP's transfer of its general partner interest in such Intermediate
Partnership.


[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
effective as of the date first above written.




TC PIPELINES GP, INC.






By:         /s/ Nathan Brown
Name:    Nathan Brown

Title:
President







By:         /s/ Jon A. Dobson 
Name:    Jon A. Dobson

Title:
Secretary



TC PIPELINES, LP


BY: TC PIPELINES GP, INC., ITS GENERAL PARTNER






By:         /s/ Nathan Brown 
Name:    Nathan Brown

Title:
President


 




By:         /s/ Jon A. Dobson 
Name:    Jon A. Dobson

Title:
Secretary




--------------------------------------------------------------------------------



TC PIPELINES INTERMEDIATE GP, LLC


BY: TC PIPELINES GP, INC., ITS SOLE MEMBER






By:         /s/ Nathan Brown 
Name:    Nathan Brown

Title:
President







By:         /s/ Jon A. Dobson 
Name:    Jon A. Dobson

Title:
Secretary


